Citation Nr: 0713701	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for recurrent melanoma, 
right shoulder, with various areas of actinic keratosis and 
non-melanoma skin cancer, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1954 to July 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for recurrent melanoma, right 
shoulder, with various areas of actinic keratosis and non-
melanoma skin cancer.  The RO issued a notice of the decision 
in July 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in August 2004.  Subsequently, in November 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in December 2004, the veteran timely filed a 
substantive appeal.  The RO supplied a Supplemental Statement 
of the Case (SSOC) in May 2005.  

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  The relevant facts are set forth below.

The veteran's May 1954 Report of Medical Examination for 
Enlistment reflects a normal clinical assessment of the skin. 

An August 1954 SMR indicates that the veteran had a cyst on 
the left ear, and a September 1954 Operation Report discloses 
that the veteran had this sebaceous cyst removed.

The veteran's July 1956 Report of Medical Examination for 
Separation contains a normal clinical assessment of the skin.  
The examiner noted the presence of a scar on the left cheek, 
which resulted from the removal of a cyst.  The clinician 
further conveyed that the veteran had no complications or 
sequelae from this procedure.  

A September 1964 VA dermatology examination report conveys 
that the clinician detected no objective or subjective 
evidence of a skin disease.

In a December 1966 VA dermatology examination report, the 
clinician observed that the veteran had senile keratosis 
involving the back of the neck and noted that he had senile 
elastosis of the neck.  The veteran appeared to be 
photosensitive, and he had dermatitis of the hands as well as 
a well-healed sycosis barbae.   

A July 1967 VA medical report notes that the veteran had 
senile keratosis on the posterior aspect of the neck 
bilaterally.  At this time he also had two skin tags on the 
left anterior chest wall.  These abnormalities were 
surgically removed.  

Private medical reports spanning June 2000 through August 
2003 document the veteran's diagnosed melanoma, recurring 
skin cancer of the right shoulder, and actinic keratosis (AK) 
in multiple locales, to include his bilateral arms and hands, 
back, forehead and bilateral ears.  October 2001 and February 
2003 medical reports by Dr. J.I., a dermatologist, indicate 
that the veteran had sun-damaged skin.  

November 2003 and February 2004 private medical reports by 
Dr. H.F. indicate that the veteran had a history of recurrent 
skin cancer and melanoma.  She also noted the veteran's work 
history as a builder with much outdoor sun exposure in the 
military and later on.  The veteran had melanoma on the right 
shoulder, diagnosed in 1999, which he had removed.  This 
cancer recurred and was treated again in 2000.

Also in February 2004, the veteran's private physician, Dr. 
J.G., a specialist in internal medicine, submitted a letter 
wherein he stated that the veteran had a history of recurrent 
melanoma.  Dr. J.G. also opined that the veteran had 
considerable sun exposure while in the military, and stated 
that "it may very well be that his melanoma is service-
connected in that regard."  

The Board determines that it must obtain a VA medical 
examination to ascertain the etiology of the veteran's 
current skin disorder in light of the veteran's in-service 
and post-service history of skin problems as well as Dr. 
J.G.'s February 2004 letter, wherein he appeared to link the 
veteran's active service, namely his in-service sunlight 
exposure, to his recurring melanoma.    

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2. Copies of alloutstanding records of treatment 
received by the 			veteran for the disability at 
issue from VA and non-VA medical 			providers should 
be obtained and made part of the record.

3. The veteran must be afforded a VA dermatology 
examination for the purpose of determining the 
etiology
of his recurrent melanoma, right shoulder, with 
various areas of actinic keratosis and non-melanoma 
skin 
cancer.	

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
medical history from the veteran (to 
include treatment and medication history) 
and his occupational history (to include 
whether post-service profession(s) 
required him to work outdoors or for 
prolonged periods in the sunlight), a 
physical examination, any laboratory tests 
that are deemed necessary, and any 
additional specialty examinations that are 
warranted, the dermatologist is requested 
to answer the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
recurrent 
        melanoma, right shoulder, with 
various areas of 
actinic keratosis and non-melanoma 
skin, had its onset in service or 
developed as a consequence of an 
in service incident, to include 
sunlight exposure?

The dermatologist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The dermatologist is also requested to 
provide a rationale for any opinion 
expressed.  S/he is advised 
that if a conclusion cannot be reached 
without resort to speculation, s/he 
should so indicate in the examination 
report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




